Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This office action is in response to application 16/341,560 filed on 04/12/2019.    Claims 1-8 are pending in the application.

Specification
2.  This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
3. The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: charging station comprising multiple batteries for charging electrical vehicles.

Claim Objections
4.  Claim 1 is objected to because of the following informalities:  in line 1 replace “Charging” with – A charging --.  Appropriate correction is required.
5.  Claim 2 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
6.  Claim 3 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
4 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
8.  Claim 5 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
9.  Claim 6 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
10.  Claim 7 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.
11.  Claim 8 is objected to because of the following informalities:  in line 1 replace “Charging” with – The charging --.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
12.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lick (German Patent DE 102005000979) in view of Kang et al. (U.S. Patent 9,222,985).
14.  As to claim 1 Kang describes Charging station (Fig.1) comprising:
at least one battery pack (plurality of capacitors 1 shown in Fig.1) comprising a first terminal, a second terminal, and a plurality of batteries, the plurality of batteries being coupled in series between the first terminal and the second terminal (as shown in Fig.1, the plurality of capacitors 1 are coupled in series between a positive terminal 10 (first terminal) and a negative terminal 11 (second terminal) - ¶¶ 25; 29; Fig.1),
electrical coupling means adapted for coupling the first and second terminal of the at least one battery pack to an electrical energy source such as to receive an electrical input power and to for delivering an electrical output power to a consumer (a microprocessor 4 uses corresponding positions of switch units 2 (electrical coupling means) to connect an external voltage source (not shown) to the plurality of capacitors 1 (battery pack) to supply a charging voltage U (to receive an electrical input power); after the capacitors 1 (battery pack) are charged, they are available as an energy source for a consumer 14, using the microprocessor 4 with corresponding positions of switch units 2 (electrical coupling means) - ¶¶ 29-30; Fig.1), and
a control unit adapted for controlling each of the batteries of the plurality of batteries of the battery pack individually (the switch units 2 are actuated by a microcontroller 4 (control unit) acting as a control unit for each capacitor 1 (battery) - ¶¶ 29-30; Fig.1),
wherein each battery of said plurality of batteries comprises:
a battery cell with a negative terminal and a positive terminal (as shown in Fig.1, a lower portion of the capacitor 1 (battery cell) connected to the  negative terminal 11 and an upper portion of the capacitor 1 (battery cell connected to the positive terminal 10 – Fig.1),
a battery inlet line connected to the negative terminal and a battery outlet line connected to the positive terminal (as shown in Fig.1, a line 7 (battery inlet line) connected through a conditioning device 6 to the  negative terminal 11 and upper line (battery outlet) connected directly using a switch unit 12 (or indirectly through the conditioning device 6) to the positive terminal 10 – Fig.1),
an electrical circuit element arranged to lead from the battery inlet line to the battery outlet line such as to form an electrical path leading around the battery cell (as shown in Fig.1, a bridging/bypassing line 3 (electrical circuit element) - ¶¶ 29-30; Fig.1), and
one first switch, the one first switch being arranged in one of the battery outlet line, and thus between the positive terminal of the battery cell and the electrical circuit element, and the battery inlet line, and thus between the negative terminal of the battery cell and the electrical circuit element (as shown in Figs.1-4, for example, an upper switch unit 2/17 (first switch) of the upper capacitor 1 (battery cell) - Figs.1-4), and the one first switch being switchable between a first position, in which the one first switch connects the positive terminal and the battery outlet line or in which the one first switch connects the negative terminal and the battery inlet line, and a second position, in which the one first switch connects the electrical circuit element and the battery outlet line or in which the one first switch connects the electrical circuit element and the battery inlet line (as shown in Figs.1-4, left or right positions of the switch unit 2/17 (first switch) - Figs.1-4), wherein 
the control unit being connected to the respective one first switch of each battery of said plurality of batteries and being adapted for controlling the one first switch of each battery of said plurality of batteries to switch between the first position, in which an electrical power is lead through the battery cell corresponding to the battery being in an active state, and the second position, in which the electrical power is lead through the electrical circuit element and around the battery cell corresponding to the battery being in a passive state, such as to enable individual switching of each battery of the plurality of batteries between the active state and the passive state (each capacitor 1 is assigned the switch unit 2/17 (first switch), for example a bistable relay, by means of which a bridging line 3 can be connected or disconnected; the switch unit 2/17 (first switch) is actuated by the microcontroller 4 (control unit) acting as a control unit, and, e.g., during the charging process, the microcontroller 4 (control unit) monitors the capacitor voltages Ui to U4 and as soon as one of the two connected capacitors 1 reaches the nominal voltage of 2.5 V, this capacitor 1 is bypassed and the next, still uncharged capacitor 1 is switched on - ¶¶ 29-30; Figs.1-4), and wherein
each battery of said plurality of batteries further comprises one second switch and thus two switches in total, the one second switch being arranged in the other one of the battery outlet line, and thus between the positive terminal of the battery cell and the electrical circuit element, and the battery inlet line, and thus between the negative terminal of the battery cell and the electrical circuit element (as shown in Figs.1-4, for example, an lower switch unit 2/17a (second switch) of the upper capacitor 1 (battery cell) - Figs.1-4), and wherein
the control unit being connected to the respective one second switch of each battery of said plurality of batteries and being adapted for controlling the one second switch of each battery of said plurality of batteries to switch between the first position and the second position simultaneously with the one first switch such as to enable individual switching of each battery of the plurality of batteries between the active state and the passive state (¶¶ 22; 29-30; Figs.1-4).
With respect to claim 1 Lick discloses the station for charging consumer devices 14, however he does not explicitly describe the charging station adapted for charging electric vehicle.
As to claim 1 Kang in combination with Lick discloses the charging station adapted for charging electric vehicle (Abstract; col.1, ll.17-21; col.2, ll.11-16).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kang’s teaching regarding the charging station adapted for charging electric vehicle to modify Lick’s invention by widening variety of types of chargeable devices.
15.  As to claim 2 Lick in combination with Kang recites Charging station, wherein the control unit furthermore is adapted for receiving or obtaining a signal from a battery cell of at least one of the plurality of batteries, the signal comprising information regarding the state of charge of the battery cell and/or information indicating that one or more batteries are defective, and controlling the one first switch, and second switch, of each of the batteries of the at least one battery pack in dependence of the signal received such that the voltage of the electrical input power delivered to the batteries matches the voltage needed for charging the batteries and/or that a battery indicated as defective is permanently switched to the passive state (¶¶ 29-30; Figs.1-4);
16.  As to claim 3 Kang in combination with Lick teaches Charging station comprising a plurality of battery packs, the control unit being adapted for controlling the one first switch, and the one second switch, of each of the batteries of the plurality of batteries of each of the plurality of battery packs individually (col.9, ll.10-67; col.10, ll.1-27; Fig.9);
17.  Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lick in view of Kang and further in view of Kawai et al. (U.S. Patent 9,168,841).
With respect to claims 4-8 Lick and Kang do not explicitly describe the charging station, wherein the control unit furthermore is adapted for receiving or obtaining a signal from an electrical vehicle to be charged, the signal comprising information regarding any one or more of the voltage needed for charging the electrical vehicle, the state of charge of a battery of the electrical vehicle and the capacity of the battery of the electrical vehicle, and wherein the charging station further comprises a rectifier for converting the received AC power to a DC power such as to enable delivering a DC power to the at least one battery pack.
As to claims 4-8 Kawai in combination with Lick and Kang describes:
Claim 4 Charging station (Abstract; Fig.1), wherein the control unit furthermore is adapted for  receiving or obtaining a signal from an electrical vehicle to be charged, the signal comprising information regarding any one or more of the voltage needed for charging the electrical vehicle, the state of charge of a battery of the electrical vehicle and the capacity of the battery of the electrical vehicle, and controlling the one first switch, and the one second switch, of each of the batteries of the at least one battery pack in dependence of the signal received such that the voltage of the electrical output power delivered matches the voltage needed for charging the electrical vehicle and/or is chosen taking into account any one or more of the state of charge of a battery of the electrical vehicle and the capacity of the battery of the electrical vehicle (col.8, ll.2-67; col.9, ll.1-17; Fig.1).
Claim 5 Charging station, wherein the electrical power received from an external source of electrical power at the first and second terminal of the battery pack is an AC power, and wherein the charging station further comprises a rectifier arranged at or before the first terminal of the battery pack for converting the received AC power to a DC power such as to enable delivering a DC power to the at least one battery pack (col.6, ll.52-67; col.7, ll.1-14; Fig.1);
Claims 6-8 Charging station, wherein the electrical coupling means comprises an input power bus and an output power bus, the input power bus being adapted for connection to an external source of electrical power, and the battery pack, or each battery pack of the plurality of battery packs, being adapted for connection to the input power bus, and the output power bus being adapted for connection to an electrical vehicle to be charged, and the battery pack, or each battery pack of the plurality of battery packs, being adapted for connection to the output power bus (col.4, ll.43-46; col.6, ll.52-67; col.7, ll.1-37; Figs.1-3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Kawai’s teaching regarding the charging station, wherein the control unit furthermore is adapted for receiving or obtaining a signal from an electrical vehicle to be charged, the signal comprising information regarding any one or more of the voltage needed for charging the electrical vehicle, the state of charge of a battery of the electrical vehicle and the capacity of the battery of the electrical vehicle, and wherein the charging station further comprises a rectifier for converting the received AC power to a DC power such as to enable delivering a DC power to the at least one battery pack to modify Lick’s and Kang’s inventions by dynamically changing or rearranging the connecting combination between the power providing unit and the user operation unit depending on the battery charge state at that time, thereby increasing of the charging efficiency (col.4, ll.43-54).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NAUM LEVIN/           Primary Examiner, Art Unit 2851